Exhibit 99.2 FNBH Bancorp, Inc. Consolidated Balance Sheets (Unaudited) December 31, December 31, Assets Cash and due from banks $ $ Short term investments Total cash and cash equivalents Investment securities: Investment securities available for sale, at fair value FHLBI and FRB stock, at cost Total investment securities Loans held for investment: Commercial Consumer Real estate mortgage Total loans held for investment Less allowance for loan losses ) ) Net loans held for investment Premises and equipment, net Other real estate owned, held for sale Facilities held for sale, net - Accrued interest and other assets Total assets $ $ Liabilities and Shareholders' Equity Liabilities Deposits: Demand (non-interest bearing) $ $ NOW Savings and money market Time deposits Brokered certificates of deposit Total deposits Other borrowings - Accrued interest, taxes, and other liabilities Total liabilities Shareholders' Equity Preferred stock, no par value. Authorized 30,000 shares; no shares issued and outstanding - - Common stock, no par value. Authorized 7,000,000 shares at December 31, 2010 and December 31, 2009; 3,165,392 shares issued and outstanding at December 31, 2010 and 3,149,850 shares issued and outstanding at December 31, 2009 Retained earnings Deferred directors' compensation Accumulated other comprehensive income ) Total shareholders' equity Total liabilities and shareholders' equity $ $ FNBH Bancorp, Inc. Consolidated Statements of Operations (Unaudited) Three months ended Dec 31 Twelve months ended Dec 31 Interest and dividend income: Interest and fees on loans $ Interest and dividends on investment securities: U.S. Treasury, agency securities and CMOs Obligations of states and political subdivisions Other securities Interest on certificates of deposit - - Interest on short term investments Total interest and dividend income Interest expense: Interest on deposits Interest on other borrowings - Total interest expense Net interest income Provision for loan losses Net interest income (deficiency) after provision for loan losses ) Noninterest income: Service charges and other fee income Trust income Gain on available for sale securities Other Total noninterest income Noninterest expense: Salaries and employee benefits Net occupancy expense Equipment expense Professional and service fees Loan collection and foreclosed property expenses Computer service fees Amortization expense FDIC assessment fees Insurance Printing and supplies Director fees Net loss on sale/writedown of OREO and repossessions Other Total noninterest expense Loss before federal income taxes ) Federal income tax expense (benefit) ) ) Net income (loss) $ ) $ $ ) $ ) Per share statistics: Basic and Diluted EPS $ ) $ $ ) $ ) Dividends $ - $ - $ - $ - Basic and diluted average shares outstanding
